Title: To Thomas Jefferson from Andrew T. McCormick, 12 December 1804
From: McCormick, Andrew T.
To: Jefferson, Thomas


                  
                     Sir, 
                     Decr. 12th. 1804.
                  
                  On application to Mr. Laurie, he unhesitatingly aggreed to give the occupancy of the desk to Mr. Glendie next Sabbath. 
                  With Sentiments of highest respect &c I am Your Hble. Servt.
                  
                     Andw. T. McCormick 
                     
                  
               